Citation Nr: 0707029	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the hand resulting from surgery 
performed by the Department of Veterans Affairs (VA) in July 
22, 2002.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to May 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  On July 22, 2002, the veteran underwent release of 
intrinsic contractures of the left hand, metacarpophalangeal 
joint release of the ulnar side of the fingers of the left 
hand, and arthrodesis (fusion) of the knuckles of the second 
to fifth digits of the left hand at a VA facility.  

2.  In January 2004, the veteran underwent a 
metacarpophalangeal joint arthroplasty times four due to a 
failed arthrodesis in July 2002, and stage reconstruction of 
the left hand.  

3.  The medical evidence of record indicates that the veteran 
does not experience any additional disability as a result of 
some fault on the part of VA from surgery performed in July 
22, 2002.  The medical evidence demonstrates that any pain or 
limitation of hand or finger motion after VA surgery in July 
2002 was not caused by carelessness, negligence, lack of 
proper skill, and error in judgment; nor was it not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability to the left hand 
as a result of VA surgical treatment on July 22, 2002, have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  

The Board concludes that the RO letter sent in September 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for compensation 
benefits due to additional disability as a result of VA 
treatment, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the VA records regarding 
the incident in question, and post-service medical records 
identified by the veteran.  

The veteran has not been afforded an examination addressing 
whether he has additional disability of the left hand related 
to any fault on the part of VA.  As will be discussed in 
further detail below, however, none of the medical records on 
file suggests that any current left hand disability was the 
result of any fault on the part of VA or of an event not 
reasonably foreseeable.  The only evidence supportive of the 
veteran's claim consists of his statements and testimony.  
There is no indication, however, that he is qualified through 
education, training or experience to offer medical opinions; 
his statements as to medical causation therefore do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Given that there is no competent evidence suggesting that any 
current left hand disability was caused by any fault on the 
part of VA or by an event not reasonably foreseeable, a VA 
examination is not necessary to decide the claim.

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
degree of severity of the condition or the effective date for 
the claim.  Despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board is denying the claim at issue, any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.  

B.  Analysis

A VA treatment note dated in November 2000 indicated that the 
veteran was status post ischemic injury to the left hand.  
About six years before he fell asleep and passed out lying on 
his left hand and developed contractures of the left hand.  
The diagnosis was left hand contractures that are stiff at 
the time with a significant amount of cold intolerance and 
left hand intrinsic contractures, most likely Volkmann type 
of ischemic contracture.  

A VA treatment note dated on July 15, 2002, indicated that 
the veteran had problems with his left hand contracture 
position.  Examination noted that the veteran's fingers of 
the left hand were held in a flexed position at the 
metacarpophalangeal joints, in extension/hyperextension at 
the proximal interphalangeal joints, and the thumb was 
adducted to the palm.  The diagnosis was ischemic 
contractures of the intrinsic muscles of the left hand and 
thumb.  The plan was to perform an intrinsic release and pin 
the joints in a better position.  In addition, it was noted 
that the veteran was counseled about the expected benefit, 
better hand position, alternatives, observation, splinting, 
and therapy; and risks, including pain, scarring, loss of 
function, failure to achieve surgical objective, need for 
further surgery, and prolonged recovery.  It was noted that 
the veteran understood these items, and consented to the 
surgery.  

On July 22, 2002, the veteran underwent release of intrinsic 
contractures of the left hand, metacarpophalangeal joint 
release of the ulnar side of the fingers of the left hand, 
and fusion of the knuckles of the second to fifth digits of 
the left hand.  

An X-ray of the left hand conducted in August 2002 found that 
surgical changes were present involving the 
metacarpophalangeal joints of the second to fifth with a 
screw and pin placed for stabilization of these changes.  It 
was also noted that there was adequate alignment of the bony 
structures and hardware.  An X-ray of the left hand conducted 
in September 2002 found that the alignment of the hardware 
was unchanged since the August 2002 X-ray study.  

In November 2002, in a statement regarding his claim for 
nonservice-connected pension benefits, the veteran stated 
that the had worked as a head groundskeeper until September 
30, 2001.  

A VA general medical examination was conducted in December 
2002.  The veteran stated that he injured his hand at home in 
1992, was subsequently diagnosed with an acute sprain at the 
VA medical facility in El Paso, Texas, and was prescribed a 
cast which he had to wear for ten months.  He stated that his 
hand condition developed into a contracture of the left hand 
which increased in severity, necessitating surgery in July 
22, 2002.  After the surgery, the veteran stated that he 
continued to have daily severe pain in the hand which makes 
daily functioning difficult.  Examination of the left hand 
found severe pain and limitation of motion involving all the 
proximal interphalangeal and distal interphalangeal joints 
with contraction deformity of all four fingers.  The 
diagnosis was traumatic degenerative joint disease of the 
left hand, status post surgery.  The examiner opined that the 
veteran could not be employed due to his left hand condition.  

In May 2003, the veteran was referred for a VA X-ray study of 
the left hand for consideration of hardware removal.  It was 
noted that the fixation wires of the second and third fingers 
were already removed.  Some lucency in the distal aspects of 
the screws in the second and third metacarpophalangeal joints 
was noted.  A June 2003 treatment note stated that the 
veteran was to be scheduled for removal of the hardware. 

In July 2003, the veteran requested compensation under 38 
U.S.C.A. § 1151 for additional disability of the hand 
resulting from surgery performed by the VA in July 22, 2002.  
He stated that, since the surgery, he lost the use of his 
left hand, and has constant pain and limitation of motion.  
He believed that the pins and screws inserted during the 
surgery were to be removed after two months but have not been 
removed.

In January 2004, the veteran underwent a metacarpophalangeal 
joint arthroplasty times 4 due to a failed arthrodesis and 
stage reconstruction of the left hand.  

On his claim for total disability rating due to individual 
unemployability (TDIU) received in November 2004, the veteran 
stated that he worked as a groundskeeper from April 1996 to 
December 2001.  He also noted that he became too disabled to 
work on July 22, 2002, the date of the VA surgery on his left 
hand.  

The veteran presents multiple arguments.  He maintains that 
the July 22, 2002, surgery not only failed to help his 
condition, but it also made the condition worse.  He also 
contends that VA medical personnel were negligent in not 
properly removing the hardware inserted into the hand during 
surgery sooner than when they actually removed it.  He avers 
that keeping the hardware in place longer than necessary 
caused great loss of hand function and severe pain.  

The RO received the veteran's claim in July 2003.  Therefore, 
the veteran filed the pending claim for compensation under 38 
U.S.C.A. § 1151 after October 1, 1997.  Accordingly, the 
applicable law under 38 U.S.C.A. § 1151 requires evidence of 
VA negligence or fault.  Effective October 1, 1997, Congress 
amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. 
No. 104-204.  The purpose of this amendment was, in effect, 
to overrule the decision of the United States Supreme Court 
in Brown v. Gardner, 115 S. Ct. 552 (1994), a case which held 
that no showing of negligence was necessary for recovery 
under section 1151.

Under this law, under certain circumstances, compensation 
shall be awarded for a qualifying disability if a veteran in 
the same manner as if such disability were service connected.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d) (applicable to 
claims filed on or after October 1, 1997).

There must be evidence of additional disability, as shown by 
comparing the veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether the disability resulted from disease, 
injury, or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.631(c)(1).  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  In determining 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care 
or treatment.  38 C.F.R. § 3.361(b).

The disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

The Board notes that the July 2002 surgery failed to improve 
the veteran's condition, and an additional surgery, in 
January 2004, was required.  However, there is no competent 
evidence that the July 2002 surgery caused additional 
disability.  The question of whether the veteran has 
additional disability and the etiology of that disability are 
medical questions.  Therefore, medical evidence is required 
to establish a plausible claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's personal opinion as to the 
causation of his disability is not sufficient.  The Board 
notes that the veteran had a severe hand condition prior to 
the July 2002 surgery, including ischemic contractures of the 
intrinsic muscles of the left hand and thumb with great loss 
of function.  None of the medical records suggests that the 
surgical procedure involved any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  The veteran's left hand was 
examined and X-rayed multiple times after the surgery, and 
the position of the hardware was noted.  While it is 
unfortunate that the veteran's surgery ultimately failed to 
improve the left hand condition, and that he required another 
surgery; the mere fact that the July 2002 surgery failed to 
improve his left hand condition is insufficient to show that 
this failure was due to fault on the part of VA, such as 
leaving the surgical hardware in too long.

In addition, the veteran was informed of the adverse 
consequences of the surgery, including pain, scarring, loss 
of function, failure to achieve surgical objective, need for 
further surgery, and prolonged recovery.  These known 
complications were foreseeable, they do not constitute "an 
event not reasonably foreseeable" as contemplated by the 
provisions of 38 U.S.C.A. § 1151.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the hand resulting from surgery 
performed by the VA on July 22, 2002, is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


